Citation Nr: 1109538	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-37 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's brother


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from November 1964 to November 1968.

This matter came to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in June 2009 for further development.  The Veteran testified at a hearing before the Board at the RO in December 2008.  A transcript is of record.

The issue of entitlement to service connection for skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a medical diagnosis of hypertension. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in March 2007.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
                                                                           
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained service, private and VA treatment records; assisted the Veteran in obtaining evidence; afforded the Veteran a VA examination in September 2009 and afforded the Veteran the opportunity to give testimony before the Board at the RO in December 2008.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension and malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

Service treatment records do not reveal a medical diagnosis of hypertension, and the Veteran has denied seeking medical attention for hypertension during service.  At his hearing, he testified that things would happen in general quarters that stressed him out, which would make him look forward to getting off the ship.  A blood pressure reading of 124/72 was recorded at the time of his November 1968 discharge examination.  

The Board notes that the hypertension claim was reopened by the Board in June 2009 based on recognition of certain VA treatment records which shows that the Veteran had been prescribed Metoprolol Tartrate and Terazosin, both of which can be used to treat hypertension.   However, at the September 2009 VA examination, the Veteran reported taking Metoprolol Tartrate for a benign tremor and that he had never been treated for hypertension.  At the time of the examination, the Veteran stated that he had no history of hypertension of which he was aware.  The Veteran denied any symptoms, which he said would make him suspicious for hypertension including headaches, blurred vision and lightheadedness.  The September 2009 examiner recorded blood pressure readings of 125/80, 112/80, and 116/82.  After reviewing the Veteran's claims file, and after interviewing and examining the Veteran, the VA examiner explained that there is no objective evidence to support a diagnosis of hypertension.  VA treatment records dated subsequent to September 2009 do not include any diagnosis or suggestion of hypertension.  

Some of the Veteran's statements regarding having hypertension appear to be inconsistent.  At any rate, the question of whether a medical diagnosis for hypertension is warranted is clearly a medical question which must be resolved by medical personnel.  In the present case, the competent medical evidence of record is against a finding that the Veteran has hypertension.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for hypertension is not warranted.  To this extent, the appeal is denied.


REMAND

With regard to the claim of service connection for skin disability, a private medical record dated in July 1968 shows that the Veteran was seen with concerns of having chloracne; a serology was to be conducted by the Navy.  A May 1982 private record refers to a lesion of the right lower face, and a September 1995 private record refers to an undifferentiated squamous cell lesion of the face.  

The Veteran underwent VA examination in September 2009.  The examiner reported that the Veteran has evidence of actinic keratosis, but the examiner concluded that he could not state without resorting to mere speculation as to whether the skin lesions are related in any way to the Veteran's time in service.  

The Board finds that the VA examination is inadequate since neither an explanation of the basis for such an opinion was provided, nor is the basis of that opinion apparent in light of the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Thus, another VA examination would be appropriate before the Board can proceed with appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded another VA examination to determine the nature, extent and etiology of any current skin disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All current skin disorders should be clearly reported, to include any evidence of past or present skin cancer, chloracne, and/or actinic keratosis. 

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that any skin disability, to specifically include any past or present skin cancer and any actinic keratosis, is causally related to service?

A detailed rationale should be provided with reference to pertinent evidence, including service and post-service treatment records. 

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue of entitlement to service connection for skin disability.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


